 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made as of June
4, 2020 by and between Mountain Crest Acquisition Corp (the “Company”) and
Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-238320
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the U.S. Securities and Exchange Commission (capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets, LLC (“Chardan”) is acting as the
representative of the underwriters in the IPO; and

 

WHEREAS, simultaneously with the IPO, Sunlight Global Investment LLC and Chardan
will be purchasing up to 355,250 private units (“Private Placement Units”) from
the Company for an aggregate purchase price of up to $3,552,500; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, as the same may be
amended from time to time (the “Charter”), $51,000,000 of the gross proceeds of
the IPO and sale of the Private Placement Units ($58,650,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s shares of common stock, par value
$0.0001 per share (“Common Stock”), issued in the IPO as hereinafter provided
(the amount to be delivered to the Trustee will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $1,750,000, or $2,012,500 if the underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee in the United States at JP Morgan Chase Bank N.A. (or
another U.S chartered commercial bank with consolidated assets of $100 billion
or more) in the United States,, maintained by Trustee, and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)        In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of185 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company; it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and that Trustee may earn bank credits or other
consideration;

 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)       Notify the Company and the Underwriters of all communications received
by it with respect to any Property requiring action by the Company;

 

(f)        Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 



1

 

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)        Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by Chardan, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
12-month anniversary of the closing of the IPO (“Closing”) or, in the event that
the Company extended the time to complete the Business Combination for up to 15,
18 or 21 months from the closing of the IPO but has not completed the Business
Combination within such 15-, 18- or 21-month period, the 15, 18- or 21-month
anniversary of the Closing (as applicable, the “Last Date”), the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the Public
Shareholders as of the Last Date.

 

(j)        Upon receipt of an extension letter (“Extension Letter”)
substantially similar to Exhibit D hereto at least five business days prior to
the Applicable Deadline, signed on behalf of the Company by an executive
officer, and receipt of the dollar amount specified in the Extension Letter on
or prior to the Applicable Deadline, to follow the instructions set forth in the
Extension Letter.

 

(k)       Upon receipt of a letter (an “Amendment Notification Letter”) in the
form of Exhibit E, signed on behalf of the Company by its Chief Executive
Officer and Chief Financial Officer and, distribute to Public Stockholders who
exercised their conversion rights in connection with an amendment to Article
Sixth of the Company’s amended and restated certificate of incorporation (an
“Amendment”) an amount equal to the pro rata share of the Property relating to
the Common Stock for which such Public Stockholders have exercised
conversion/redemption rights in connection with such Amendment.

 

(l)        Not disburse any amounts from the Trust Account in connection with a
Business Combination in the event that the amount per share to be received by
the redeeming Public Shareholders is less than $10.20 per share (plus the amount
per share deposited in the Trust Account pursuant to any Extension Letter).

 

(m)      In connection with a Business Combination, before making disbursements
to the Depository Trust Company, the Company or any other person, disburse the
per share amount to redeeming Public Shareholders (other than shares tendered
through the Depository Trust Company) that have tendered their shares directly
to the Trustee. 

 

2.             Limited Distributions of Income from Trust Account.

 

(a)        Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C,
the Trustee shall distribute to the Company the amount of interest income earned
on the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)       The limited distributions referred to in Section 2(a) above shall be
made only from income collected on the Property. Except as provided in Section
2(a), no other distributions from the Trust Account shall be permitted except in
accordance with Section 1(i) hereof.

 

(c)        The Company shall provide the Underwriters with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

(d)       If applicable, the Company shall issue a press release at least three
days prior to the Applicable Deadline announcing that, at least five days prior
to the Applicable Deadline, the Company received notice from the Company’s
insiders that the insiders intend to extend the Applicable Deadline.

 

(e)       Promptly following the Applicable Deadline, disclose whether or not
the term the Company has to consummate a Business Combination has been extended.

 



2

 

 

3.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board, Chief Executive Officer or Chief Financial
Officer. In addition, except with respect to its duties under paragraphs 1(i),
2(a) and 2(b) above, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which it
in good faith believes to be given by any one of the persons authorized above to
give written instructions, provided that the Company shall promptly confirm such
instructions in writing.

 

(b)       Subject to the provisions of Sections 5 and 7(g) of this Agreement,
hold the Trustee harmless and indemnify the Trustee from and against, any and
all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”); provided, however, that the Trustee’s failure to provide such notice
shall not relieve the Company of its liability hereunder, except to the extent
that it is materially prejudiced by such failure. The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. The Company may participate in such action with its own counsel.

 

(c)       Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of the Company’s initial acquisition, share exchange, share
reconstruction and amalgamation, purchase of all or substantially all of the
assets of, or any other similar business combination with one or more businesses
or entities (a “Business Combination”), or pursuant to Section 2 (b). The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date.

 

(d)       In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination.

 

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

4.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in paragraphs 1 and 2 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 



3

 

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)       File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)        Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)        Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein; and

 

(k)       Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5.            Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.             Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7.         Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 



4

 

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(k), 1(l), 1(m), 1(n), 3(g), 7(c) and 7(h) (which may only be amended
with the approval of the holders of at least 50% of the shares of common stock
sold in the IPO, provided that all Public Shareholders must be given the right
to receive a pro-rata portion of the trust account (no less than $10.20 per
share plus the amount per share deposited in the Trust Account pursuant to any
Extension Letter) in connection with any such amendment), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the Underwriters.
As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(d)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

  

if to the Company, to:

 

Mountain Crest Acquisition Corp
311 West 43rd Street, 12th Floor
New York, NY 10036
Attn:  Suying Liu

 

in either case with a copy (which copy shall not constitute notice) to:

 

Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attn:  George Kaufman

 

and:

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn: Giovanni Caruso
Fax No.: (212) 407-4990

 

and:

 

Scarinci Hollenbeck, LLC
3 Park Avenue, 15 Floor

New York, NY 10016
Attn: Dan Brecher
Fax No.: (212) 808-4155

 



5

 

 

(f)        This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

  

(g)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h)      This Agreement is the joint product of the Company and the Trustee and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

 

(i)       This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)        Each of the Company and the Trustee hereby acknowledge that the
Underwriters are a third party beneficiary of this Agreement and that each
Public Shareholder is a third party beneficiary of Sections 1(i), 1(k), 1(l),
3(g), 3(h) and 7(c).

 

(k)       Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity.

  

6

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By:     /s/
Francis Wolf     Name: Francis Wolf     Title:   Vice President

 

  MOUNTAIN CREST ACQUISITION CORP       By:     /s/ Suying Liu     Name: Suying
Liu     Title:   Chief Executive Officer

 



7

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount

Initial acceptance fee

 

Initial closing of IPO by wire transfer $2,500.00 Annual fee First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check $8,000.00 Transaction processing fee
for disbursements to Company under Section 2  Billed to Company following
disbursement made to Company under Section 2 $250.00 Paying Agent services as
required pursuant to section 1(i) and 1(k) Billed to Company upon delivery of
service pursuant to section 1(i) and (k) Prevailing rates

 



8

 

 

EXHIBIT A

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attention: Francis Wolf and Celeste Gonzalez

 

Re:      Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Mountain Crest Acquisition Corp (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of June 4, 2020 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement with [___________]
(“Target Business”) to consummate a business combination with Target Business
(“Business Combination”) on or about [insert date]. The Company shall notify you
at least 72 hours in advance of the actual date of the consummation of the
Business  Combination (“Consummation Date”). Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments and to transfer the proceeds to the
above-referenced account JPMorgan Chase Bank, N.A. to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) a certificate of the Chief Executive
Officer, which  verifies  the  vote  of  the  Company’s  shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Chardan Capital Markets, LLC with respect to
the transfer of the funds held in the Trust Account, which must provide for the
disbursement of no less than $10.20 per share plus the amount per share
deposited in the Trust Account per Extension Letter to redeeming Public
Shareholders (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution  of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 



A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,        MOUNTAIN CREST ACQUISITION CORP       By:         
Name:     Title:

 

  By:          Name:     Title: Secretary/Assistant Secretary

 

Acknowledged and Agreed:

 

Chardan Capital Markets, LLC

 

By:     Name:   Title:  

 





A-2

 

 

 

 

EXHIBIT B

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attention: Francis Wolf and Celeste Gonzalez

 

Re:      Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Mountain Crest Acquisition Corp (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of June 4, 2020 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account  investments  on  and  to  transfer  the  total 
proceeds  to  the  Trust  Operating Account at JPMorgan Chase Bank, N.A. to
await distribution to the Public Shareholders. The Company has   selected [
     , 20    ] as the effective date for the purpose of determining when the
Public Shareholders will be entitled to receive their share of the liquidation
proceeds. It is acknowledged that no interest will be earned by the Company on
the liquidation proceeds while on deposit in the Trust Operating Account. You
agree to be the Paying Agent of record and in your separate capacity as Paying 
Agent, to distribute said funds directly to the Public Shareholders in
accordance with the terms of the Trust Agreement  and the Amended and Restated
Certificate of Incorporation of the Company. Upon the distribution of all the
funds in the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 

  Very truly yours,        MOUNTAIN CREST ACQUISITION CORP       By:         
Name:     Title:

 

  By:          Name:     Title: Secretary/Assistant Secretary

 

cc:        Chardan Capital Markets, LLC

 



B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attention: Francis Wolf and Celeste Gonzalez

 

Re:       Trust Account – Interest Withdrawal Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Mountain Crest Acquisition Corp (“Company”) and American Stock Transfer & Trust
Company, LLC (“Trustee”), dated as of June 4, 2020 (“Trust Agreement”), the
Company hereby requests that you deliver to the  Company [$       ] of the
interest income earned on  the Property as of the date hereof. The Company needs
such funds to pay for its tax obligations. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  MOUNTAIN CREST ACQUISITION CORP       By:          Name:     Title:

 

cc:        Chardan Capital Markets, LLC

 



C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attention: Francis Wolf and Celeste Gonzalez

 

Re:       Trust Account - Extension Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(l) of the Investment Management Trust Agreement between
Mountain Crest Acquisition Corp (“Company”) and Continental Stock Transfer &
Trust Company, dated as of June 4, 2020 (“Trust Agreement”), this is to advise
you that the Company is extending the time available in order to consummate a
Business Combination with the Target Businesses [for an additional three (3)
months,] from ______________ to ______________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$500,000] [(or $575,000 if the underwriters’ over-allotment option was
exercised in full)] [(or, if beyond 21 months) $ ], which will be wired to you,
into the Trust Account  investments upon receipt.

 

  Very truly yours,        MOUNTAIN CREST ACQUISITION CORP       By:         
Name:     Title:

 

cc:        Chardan Capital Markets, LLC

 



D-1

 

 

EXHIBIT E

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attention: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account - Amendment Notification Letter

 

Dear Mr.Wolf and Ms. Gonzalez:

 

Reference is made to that certain Investment Management Trust Agreement between
Mountain Crest Acquisition Corp (“Company”) and Continental Stock Transfer &
Trust Company, dated as of June 4, 2020 (“Trust Agreement”). Capitalized words
used herein and not otherwise defined shall have the meanings ascribed to them
in the Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $             of the proceeds of the Trust
to the account at J.P. Morgan Chase Bank N.A. for distribution to the
stockholders that have requested conversion of their shares in connection with
such Amendment. The remaining funds shall be reinvested by you as previously
instructed.

 

  MOUNTAIN CREST ACQUISITION CORP       By:          Name:     Title:

 

cc: Chardan Capital Markets, LLC

 



E-1

